Memorandum: Petitioner and her minor child are recipients of public assistance. The local agency determined that it should reduce petitioner’s grant based upon petitioner’s failure to cooperate with the agency in seeking to establish the paternity of her child (see, Social Services Law § 349-b [1] [b]; 18 NYCRR 369.2 [b] [1] [iii]). The determination was based upon petitioner’s insistence that a certain man was the father of her child despite the fact that Family Court had dismissed a paternity petition relying on results of a blood test which positively excluded this man as the putative father. The determination was affirmed by respondent Perales in a decision after a fair hearing. On this record, we conclude that the determination is supported by substantial evidence (see, Matter of Jernigan v Perales, 109 AD2d 838; Matter of Elliot v Bernstein, 67 AD2d 728). We have considered petitioner’s remaining contentions and find them to be without merit. (Article 78 proceeding transferred by order of Supreme Court, Onondaga County, Stone, J.) Present — Doerr, J. P., Denman, Green, Pine and Schnepp, JJ.